Title: From George Washington to Jonathan Trumbull, Sr., 2 November 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge 2d Novemr 1775

I have been honored with your favor of the 30th ulto by Mr Trumbull—I sincerely wish this Camp could furnish a good Engineer—The Commisary Genl can inform you how excedingly deficient the Army is of Gentlemen skilled in that branch of business; and that most of the works which have been thrown up for the defence of our several Encampments have been planned by a few of the principal Officers of this Army, assisted by Mr Knox a Gentleman of Worcester—Could I afford you the desired assistance in this way I should do it with pleasure.
Herewith you will receive a copy of the proceedings held with the Committee of Congress from Philadelphia—It ought to have been sent sooner, but I am at present without a Secretary—Colo. Reed having a call home, left this on sunday last—I heartily congratulate you on the recovery of the Commissary General whose return, so soon as he can travel with safety, is much wished for. I am with the greatest Esteem and Regard your most obedient humble Servant

Go: Washington

